Citation Nr: 0414486	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  94-45 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  He died in May 1994, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions dated in August 1994 and May 1996 by 
the RO in Atlanta, Georgia which, in pertinent part, denied 
service connection for the cause of the veteran's death and 
denied DIC under 38 U.S.C.A. § 1151.  A personal hearing was 
held before an RO hearing officer in August 1997.  In 
February 2000 and January 2001, the Board remanded the case 
to the RO for further evidentiary and procedural development.  
The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in May 1994as a result of pneumonia, due to or as a 
consequence of metastatic carcinoma of the transverse colon.  
Other significant conditions listed as contributing to death 
but not related to the immediate cause of death, were 
gastrointestinal bleeding, diabetes mellitus, and Alzheimer's 
disease.   

2.  During his lifetime, the veteran's only established 
service-connected disability was bilateral weak feet (rated 
30 percent).

3.  The pneumonia, metastatic carcinoma of the transverse 
colon, gastrointestinal bleeding, diabetes mellitus, and 
Alzheimer's disease are not of service origin and are 
unrelated to the service connected weak feet.  

4.  The veteran was hospitalized at the Decatur VAMC from 
December 2, 1987 to December 11, 1987 for heart disease and 
October 24, 1989 to October 26, 1989 for siloadenitis.  

5.  The treatment rendered at the VA medical facility from 
December 2, 1987 to December 11, 1987 and October 24, 1989 to 
October 26, 1989 did not result in any additional disability 
which caused, hastened, or contributed substantially or 
materially to the veteran's death.

6.  A disability of service origin was not involved in the 
veteran's death.


CONCLUSIONS OF LAW

1.  Pneumonia, metastatic carcinoma of the transverse colon, 
gastrointestinal bleeding, diabetes mellitus, and Alzheimer's 
disease not incurred in or aggravated and metastatic 
carcinoma of the transverse colon, diabetes mellitus, and 
Alzheimer's disease may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Pneumonia, metastatic carcinoma of the transverse colon, 
gastrointestinal bleeding, diabetes mellitus, and Alzheimer's 
disease were not proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310 
(2003).

3.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).

4.  The criteria for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151 have not been met. 38 
U.S.C.A. § 1151 (effective prior to October 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following steps:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The record reflects that the appellant and her representative 
were provided with a letters dated in January 2001, April 
2001, and June 2003, as well as a statement of the case dated 
in October 1994, and supplemental statements of the case 
dated in October 1997 and August 2003 that collectively 
provided notification of the information and medical evidence 
necessary to substantiate these claims.  The documents 
specifically indicated what steps VA would make and what was 
required of the veteran and what evidence the VA would 
obtain.  Quartuccio v. Principi 16 Vet. App. 183 (2002).  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  

In this regard, the Board notes that the RO made an attempt 
to obtain terminal medical records from Medical Surgical 
Hospital/Central State Hospital, but was unable to obtain the 
records.  Pursuant to 38 U.S.C.A. § 5103A(b)(2), by a letter 
dated in April 2001, the RO notified the appellant that it 
was unable to obtain the records.  She did not respond.  The 
RO again requested the appellant's assistance in June 2003 to 
obtain the terminal hospital records and the report of the 
autopsy.  No response was received from the appellant.  The 
Board points out that although VA has a duty to assist the 
claimant in developing a claim, that duty is not a one-way 
street.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2002); Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board notes that the June 2003 VCAA letter was mailed to 
the appellant subsequent to the appealed rating decision in 
violation of the holding in Pelegrini, an the VA has not 
specifically informed the veteran to provide any evidence in 
her possession that pertains to the claim.  The Board, 
however, finds that in the instant case the appellant has not 
been prejudiced by this defect.  In this regard, the Board 
notes the appellant was provided notice of the division of 
responsibility in obtaining evidence pertinent to her case 
and ample opportunity to submit and/or identify such 
evidence.  All identified pertinent evidence has been 
obtained.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  As such, the Board finds that 
the VA has satisfied its duties to notify and assist the 
appellant, and adjudication of this appeal poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

Factual Background

The veteran served on active duty from May 1942 to November 
1945.  He died in May 1994, and the appellant is his widow.  
During his lifetime, the veteran's only established service-
connected disability was bilateral weak feet (rated 30 
percent).

Service medical records are negative for pertinent 
abnormalities.  On medical examination performed for 
separation purposes in November 1945, the veteran's lungs, 
abdominal wall and viscera, neurological system, 
cardiovascular system, and psychiatric system were listed as 
normal.  A urinalysis was negative for sugar.

Post-service medical records do not show cancer, diabetes 
mellitus, Alzheimer's disease, gastrointestinal bleeding, or 
lung disease for many years after service.

An April 1985 VA hospital discharge summary reflects that the 
veteran was recently diagnosed with adult-onset diabetes 
mellitus, with a profound weight loss in the past year.

A VA discharge summary dated in December 1985 reflects that 
the veteran was diagnosed with chest pain, possible reflux 
esophagitis, status post coronary artery bypass grafting 
times two, in 1981, and diabetes mellitus, type II.

An October 1987 cardiology note reflects that the appellant 
reported that ever since the veteran began taking Isordil in 
August 1987, he had trouble with his memory, but had no 
problems prior to that time.  On examination, the veteran was 
oriented times two.  The diagnostic assessment was stable 
angina.  An undated consultation request notes that the 
veteran had a recent deterioration in memory for the past two 
months.  He was oriented times two.  The provisional 
diagnosis was dementia, and he was referred for a neurology 
consultation.  On neurology consultation regarding the 
veteran in late November 1987, the appellant reported that 
the veteran got lost while driving.  The veteran was 
reportedly better since discontinuing one of his medications.  
The diagnostic assessment was memory disorder; questionably 
better since medications were discontinued.  The examiner 
indicated that no work-up was needed at present.

VA medical records from the Decatur VA Medical Center (VAMC) 
reflect that the veteran was hospitalized from December 2, 
1987 to December 11, 1987.  The veteran presented with 
complaints of recurrent prolonged chest pain.  It was noted 
that the veteran had several medical conditions including 
coronary artery disease and diabetes mellitus.  It was noted 
that the veteran had increasing confusion and memory lapses 
which were progressive for the last several months.  On 
examination, the veteran had intermittent episodes of 
confusion.  He was admitted for stabilization of suspected 
ischemic heart disease.  During the early morning hours of 
December 4, 1987, the veteran's confusion became more 
pronounced.  Despite receiving Ativan for sedation, he became 
agitated beyond the control of the nursing staff, and he was 
restrained.  He required several doses of intramuscular 
Haldol, Benadryl, and Ativan for control of his delirium.  
The veteran was transferred to the 9th floor, where he 
continued to experience periods of confusion and agitation.  
He demonstrated lapses of memory and orientation similar to 
those which he had been noted to have at home.  The veteran 
had previously been evaluated by the neurology service as an 
outpatient prior to this admission and was felt to have 
Alzheimer's dementia.  A computed tomography scan was 
negative except for generalized atrophy.  It was felt that 
the veteran's clinical course was consistent with Alzheimer's 
disease and further investigation into the etiology of his 
dementia was not felt to be warranted.  It was felt that the 
veteran's confusional episodes were exacerbated by 
hospitalization and might improve when he was reoriented to 
his home environment.  The primary discharge diagnosis was 
coronary artery disease.  Secondary diagnoses included 
diabetes mellitus, diet controlled, and Alzheimer's disease.

A discharge summary from the Decatur VAMC reflects that the 
veteran was hospitalized from December 15, 1987 to January 
29, 1988.  The appellant brought him for evaluation due to 
progressive insomnia and wandering behavior at night.  She 
reported that the veteran was in his normal state of health 
until October 1987, when she noticed that he had memory 
difficulties and became lost in and around the home.  She 
said that since his recent hospital discharge, he had 
progressive insomnia and confusion.  During the current 
hospitalization, it was felt that the veteran's symptoms were 
most consistent with Alzheimer's disease.  A cardiology 
consultation concluded that all of his medications were 
essential and there were no drug interactions which would be 
consistent with a drug-induced dementia.   The Axis I 
discharge diagnosis was primary degenerative dementia of the 
Alzheimer's type, senile onset, uncomplicated.

Subsequent VA medical records reflect treatment for a variety 
of conditions, including dementia and coronary artery 
disease.  

A March 1989 VA discharge summary from the Decatur VAMC 
reflects that the veteran was hospitalized in March 1989 for 
urological complaints.  It was noted that he had a history of 
congestive heart failure and organic brain syndrome.

A VA discharge summary from the Decatur VAMC reflects that 
the veteran was hospitalized from October 24, 1989 to October 
26, 1989 for sialoadenitis of the left submaxillary gland 
which was refractory to several courses of antibiotic 
medication.  It was noted that the veteran was fairly healthy 
with the exception of systemic arterial hypertension and 
coronary arteriosclerotic heart disease.  He underwent an 
excision of the left submaxillary gland.  Nursing notes from 
this hospitalization reflect that the veteran was unable to 
retain any words spoken to him, and easily got lost from his 
room.  A nursing note from October 25, 1989 reflects that in 
the middle of the night, the veteran was alert and oriented 
to person, but disoriented to time and place.  He refused to 
go to sleep, and finally went to sleep at 2:30a.m. after much 
persuasion.  The diagnostic assessment was knowledge deficit 
and alteration in mental status.  The next night, it was 
noted that the veteran was very cooperative until his wife 
left the hospital, and then became unmanageable.  Soft 
protective devices were used.  He made a satisfactory 
recovery from his surgery, with no hematoma and minimal 
tenderness.

A November 1989 VA mental health consultation reflects that 
the appellant reported that the veteran's dementia started 
suddenly after an intensive care unit hospitalization for 
chest pain two years ago.  She denied progressive slow onset.  
The diagnostic assessment was dementia of questionable cause, 
which did not appear to be Alzheimer's.  Medications were 
felt to be non-contributing.  The examiner indicated that he 
could not diagnose the cause in one visit.  An April 1990 
neurology note reflects that the appellant reported that the 
veteran had a sudden onset of decreased memory and agitation.  
The diagnostic assessment was that the veteran had a sudden 
onset of dementia with a probable anoxia injury in the 
intensive care unit, probably not reversible.

A July 1990 VA nurse's note reflects that the veteran had 
coronary arteriosclerotic heart disease and organic brain 
syndrome.  The nurse noted that the appellant reported that 
the veteran's acute dementia began during a hospitalization 
in the intensive care unit in November 1987.  A July 1990 
social worker's note reflects that the appellant requested 
more tests to determine the cause of the veteran's confused 
behavior. The appellant insisted that the veteran was "not 
this way" before surgery here in 1987.  

A July 1990 report of contact reflects that the appellant 
related that in November 1987, the veteran was being treated 
in intensive care for angina pains.  She said she was called 
at 2:00 a.m. and told that the veteran would not relax and go 
to sleep, and that the caller was checking on the home 
situation in order to calm the veteran with the news.  The 
appellant did not go to the hospital until 11:00 a.m. the 
next morning, and at that time the veteran was reportedly 
covered with blood and bruises, and the nurses did not know 
what had happened.  She asserted that the veteran had 
apparently been taking a double dose of one of his 
medications (under two names) for over a year.  She contended 
that the veteran's mental and physical condition had 
deteriorated ever since that hospitalization, and no one had 
ever explained what was wrong with him or how "it" might 
have occurred.  She requested that someone look into the 
situation.

Attached to the report of contact is a handwritten summary of 
the veteran's December 2 to 10, 1987 hospitalization and 
subsequent treatment.  The summary essentially reiterates the 
discharge summary from that admission.  It was noted that the 
veteran fell out of an unrestrained chair on December 4th; 
there was no change in state of mentation, and he was alert 
but confused.  The veteran was examined by a doctor and there 
was no apparent injury.  The veteran was discharged on 
December 10th.  The writer noted that during the spring and 
summer of 1990, the veteran was worked up for dementia.  It 
was noted that the neurology department felt that the veteran 
had probable Alzheimer's dementia.

By a statement dated in July 1990, the veteran said that in 
November 1989, while he was in intensive care, his wife came 
in and he was covered with blood.  He said that he was 
admitted to the 4th floor during this time, and was knocked 
down by a veteran.  He said he received a cut to the cheek 
and glass was broken.  He requested that medical records be 
obtained from the Decatur VAMC.

In a March 1992 application for aid and attendance and/or 
housebound benefits, a private physician, P. K. E., MD, 
indicated that the veteran had dementia, Parkinson's disease, 
status post coronary artery bypass, and status post 
cholecystectomy.  The physician indicated that the veteran's 
dementia was advanced.

By a letter dated in September 1992, a secretary at Tucker 
Nursing Center, Inc., indicated that the veteran was admitted 
to that facility in January 1992, and his admitting diagnoses 
were dementia, Parkinson's disease, and coronary heart 
bypass.

In a February 1994 field examination report, the examiner 
noted that the veteran was living in a War Veterans Home.  He 
had dementia, pulmonary disease, and associated heart 
problems, and required 24-hour supervision.  He was not 
oriented to date, place, or time.

By a letter dated in April 1994, the appellant contended that 
the veteran became disabled due to an incident or VA error 
while he was hospitalized in intensive care at the Decatur 
VAMC in November 1987.  She related that the veteran was 
admitted because of angina.  She said that during the 
hospitalization, a doctor called her at 2:00 a.m. and said 
her husband would not go to sleep; she said she offered to go 
to the hospital, but the doctor told her not to come due to 
bad weather.  The next morning, she went to see her husband 
at the hospital, and he was "wild" and covered in blood.  
She stated, "He has never been right since that time.  Just 
the night before this incident, he was in good mental and 
physical condition, except for the angina pains."

The veteran's death certificate reflects that he died at 
Medical Surgical Hospital/Central State Hospital in May 1994, 
where he was an inpatient.  The primary cause of death was 
listed as pneumonia, of 8-days' duration, due to or as a 
consequence of metastatic carcinoma of the transverse colon, 
of unknown duration.  Other significant conditions listed as 
contributing to death but not related to the immediate cause 
of death, were gastrointestinal bleeding, diabetes mellitus, 
and Alzheimer's disease.  An autopsy was performed.

In June 1994, the RO received the appellant's application for 
DIC benefits.  The appellant claimed that the cause of the 
veteran's death was due to service.  By a statement dated in 
November 1994, the appellant asserted that the veteran's 
death was related to improper treatment while hospitalized at 
the Decatur VAMC.   She stated, "A thorough review of the 
file should explain why this is being sought."  She noted 
that her prior statement dated in April 1994 contained a 
brief explanation of the facts surrounding the veteran's 
"care and mistreatment at VAMC, Decatur in November 1987."

By a statement dated in May 1997, the appellant asserted that 
the veteran's death was caused by improper treatment while 
hospitalized at the Decatur VAMC.  She said, "I am convinced 
that his records got mixed up with someone else's records.  
We were told by several doctors over a period of time that 
the patient's chart in their hands was NOT my husband's 
records.  Apparently there was another Harbin in the hospital 
at the same time.  The Rating Decision also refers to neck 
surgery on my husband.  I have no knowledge whatsoever of any 
neck surgery performed on him, which further documents a mix-
up in records."

At an August 1997 RO hearing, the appellant essentially 
asserted that the veteran's death was related to VA treatment 
and hospitalization at the Decatur VAMC.  She reiterated many 
of her previous assertions.  She seemed to be referring 
primarily to treatment rendered in 1987 and/or 1989, although 
the specific dates were not identified, during 
hospitalizations for angina.

By a statement dated in February 2001, the appellant stated 
that her claim under 38 U.S.C.A. § 1151 was based on hospital 
admissions at the Decatur VAMC from December 2, 1987 to 
December 11, 1987 and October 24, 1989 to October 26, 1989.

In March 2001, the RO wrote to Central State Hospital and 
requested medical records relating to the veteran's terminal 
hospitalization.  By a letter dated in April 2001, a 
representative from Central State Hospital indicated that the 
veteran's medical records could not be released without a 
court order or authorization by a court-appointed 
administrator or executor of the veteran's estate. 

In April 2001, the RO wrote to the appellant and informed her 
of the response from Central State Hospital.  The appellant 
did not respond. The RO again requested the appellant's 
assistance in June 2003 to obtain the terminal hospital 
records and the report of the autopsy.  No response was 
received from the appellant.  

Analysis

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131. 

Where a veteran served ninety (90) days or more during a 
period of war or during peacetime service after December 31, 
1946, and organic disease of the nervous system, cancer, or a 
duodenal ulcer becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established for a disability 
that is proximately due to or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310 (2002). In 
addition, service connection may also be granted for 
disability which has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  

For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability. However, 
when the determinative issue involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). The evidence does not 
show that the appellant possesses medical expertise and is it 
not contended otherwise.

Service Connection for the Cause of the Veteran's Death

The veteran's service medical records show no evidence of 
pneumonia, carcinoma of the transverse colon, 
gastrointestinal bleeding, diabetes mellitus, or Alzheimer's 
disease.  The available medical records do not reflect 
treatment for these disorders until many years after service.  
Additionally, there is no medical evidence of record, which 
relates these disabilities to service nor is there any 
medical evidence of record, which shows that these disorders 
were causally related to, or aggravated by the service 
connected weak feet.  

As such, it is the judgment of the Board that a service-
connected disability did not cause, hasten, or materially and 
substantially contribute to the veteran's death. The 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DIC under 38 U.S.C.A. § 1151

The appellant is also seeking DIC benefits under 38 U.S.C.A. 
§ 1151.  She essentially asserts that the veteran's dementia 
was incurred as a result of VA hospitalization in December 
1987 or October 1989, and that he died as a result.

The appellant filed her claim in June 1994.  The law 
providing compensation under 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997; the new version of the law is more 
restrictive than the old version, now requiring a showing of 
fault or negligence by the VA in providing medical treatment.  
However, the new law does not apply in the present case, as 
the claim has been pending since before the change in the 
law.  VAOPGCPREC 40-97.  The Board has applied the version of 
38 U.S.C.A. § 1151 (and the related regulations, 38 C.F.R. §§ 
3.358, 3.800) in effect prior to the change.

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were service- 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 
3.358, 3.800 (2001). In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  The regulation further provides, in part, that 
benefits will not be payable for the continuance or natural 
progress of disease or injury for which VA treatment is 
authorized.  38 C.F.R. § 3.358(b)(2).  

 In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those, which are certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment administered.  38 C.F.R. § 3.358(c).

For a claimant to prevail in a claim under the old version of 
38 U.S.C.A. § 1151 and related regulations (which are 
applicable to the present case), it is not required that 
there be a showing of negligence or fault on the part of the 
VA, yet it must be shown that disability was not a necessary 
consequence of VA treatment and that disability or death was 
not the result of natural progress of medical conditions.

The medical evidence shows that prior to the veteran's 
terminal admission to a private facility, Medical Surgical 
Hospital/Central State Hospital, he had chronic ailments 
including diabetes, advanced dementia, Parkinson's disease, 
status post coronary artery bypass, and status post 
cholecystectomy.  Although the terminal medical records are 
not on file (despite the RO's attempt to obtain them), it 
appears that he was hospitalized there for pneumonia and 
metastatic carcinoma of the colon.  

Initially the Board notes that without the terminal hospital 
report and the autopsy report the evidence is unclear as to 
exactly the role the veteran's Alzheimer's disease had in his 
death.  In this regard, the appellant is asserting in part 
that the veteran's dementia was incurred during a VA 
hospitalization from December 2 to December 11, 1987.  In 
November 1989 consultation report she indicated that there 
was no progressive slow onset of the disease and that the 
onset occurred suddenly after the veteran was treated in 
intensive care for chest pain.  However, these assertions are 
not supported by the record.  

The VA medical records show that at the time of the December 
2, 1987 admission the veteran was already experiencing the 
symptoms of Alzheimer's disease, such as increasing confusion 
and memory lapses.  An October 1987 cardiology note reflects 
that the appellant reported that ever since the veteran began 
taking Isordil in August 1987, he had trouble with his 
memory. On November 1987neurology consultation the veteran 
was reportedly better since discontinuing one of his 
medications.  The diagnostic assessment was memory disorder.  
However, subsequent treatment records clearly show that the 
memory impairment was a manifestation of the subsequently 
diagnosed Alzheimer's disease. 

The December 2, 1987 summary shows that the veteran's 
symptoms were exacerbated and it was felt that this might be 
due to being in the hospital, not the result of treatment. 
The hospital summary also shows that the veteran fell out of 
an unrestrained chair.  However, there was no change in state 
of mentation, and he was alert but confused.

The veteran continued to be treated during his 
hospitalization from December 15, 1987 to January 29, 1988 
and in October 1989.  During October 1989 it was noted that 
he had become unmangaeble and restraints were used.  Also, a 
November 1989 VA mental health consultation indicates that 
medications were felt to be non-contributing.  

There is no medical evidence of record that demonstrates that 
the treatment rendered at the VA facility from December 2, 
1987 to December 11, 1987 and October 24, 1989 to October 26, 
1989 resulted in any chronic additional disability result of 
natural progress, to include the Alzheimer's disease, which 
was related to the veteran's death and the criteria for 
dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1151 have not been met. As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC under 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



